DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/21 has been entered.
 
Response to Amendment
Applicant’s amendment of 1/4/21 does not render the application allowable.
Remarks
Applicant has amended claims 1.  Claims 1-2 and 5-11 are considered on their merits below.
Status of Objections and Rejections
All other rejections from the previous office action are withdrawn and modified to reflect Applicant’s amendments.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobin (US 4771017) in view of Gangopadhyay (Front grid design for plated contact solar cells) and further in view of Shibata (US 5122215).
As to claims 1 and 5, Tobin is directed to a solar cell (Figure 2 and abstract/title), comprising:
An active photoabsorbing surface (top of 16); 
A plurality of contacts (bottom-most portion of 14 which directly contacts top surface of 16); and
A plurality of three-dimensional contacts formed on the plurality of contacts (triangle 14’s), and spaced so that radiation is incident on a portion of the photoabsorbing surface (between adjacent 14’s) and where at least one of the 3D contacts has a triangular cross-section with a height substantially perpendicular to a region of the 
At least one surface redirects radiation incident on the surface of the 3D contact onto the active photoabsorbing surface (shown by 18).
The reference does not explicitly teach the contact having a width smaller than the height cross-section.  
However, the reference teaches that the “improved shape” of Figure 2 (triangle) lowers optical shadow loss but does not lower series resistance (column 5, lines 29-36).  The reference further teaches that it is known to lower series resistance by increase the aspect ratio of a contact (height/width; column 5, lines 10-28).  Further, Gangopadhyay teaches that the front contact design is optimized by two contradictory criteria, (a) minimizing resistive loss by increasing width and height and (b) minimizing optical loss by decreasing width (page 399, Introduction section, first paragraph).
Therefore, a skilled artisan desiring to both lower optical shadow loss and lower series resistance would have been motivated to combine the known triangle contacts (Figure 2) with an increased aspect ratio (height/width) achieved by increasing the height or decreasing width.  The teaching of Gangopadhyay indicates increasing height and decreasing width to achieve minimal optical and resistive losses and therefore a skilled artisan would arrive at a contact with a width smaller than a height.  As shown in Figure 2 of Tobin, the two sides of the triangle are not perpendicular to the absorbing surface.
Tobin teaches the 3D contacts comprising silver but fails to teach them being formed on a non-conductive silica gel coated with reflective silver material.  The Examiner notes that the limitations of coated with and “sol gel” are product by process limitations and will not be given undue weight in the standing product claim.
Shibata is directed to connective members comprising colloidal silica with silver powder for solar cell electrodes (column 1, line 50 to column 2, line 2) to create a final product structurally equivalent to that of the instant claims that can handle fine pitches of circuit pattern (column 1, lines 6-10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize connective members comprising colloidal silica with silver powder for solar cell electrodes in Tobin’s device to create electrodes that can handle fine pitches of circuit pattern, as taught by Shibata.
Regarding claim 2, the reference teaches the contacts necessarily formed of a plurality of sublayers, the very top sublayer thus reads on the instantly required reflective coating material (reflection shown by 18; description teaches Ag, Au, W, etc).
Regarding claim 9, the reference fails to teach the contact having an isosceles triangular cross section.  However, The Federal Circuit held that, where the only difference between the prior art and 
Regarding claims 6 and 11, Applicant is directed above for a full discussion of Tobin as applied to claims 1 and 10.  The prior art reference fails to teach the use of a conductive ink or the sheet resistance being no more than the claimed resistance.
Gangopadhyay is directed to solar cells using silver-based front electrodes the electrodes being formed of a silver paste (which reads on a conductive ink) and further teaches that controlling the size/shape/and spacing of the contacts are result effective variables (controlling minimization of resistive losses with minimizing optical losses – see introduction section).  When a particular parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, a determination of the optimum or workable ranges of said variable is characterized as routine experimentation (see MPEP § 2144.05).
	Therefore, it would have been obvious to a skilled artisan to modify the front contacts of Tobin as taught by Gagopadhyay, using a conductive ink or the size/shape/spacing to achieve the instant claim’s required specified sheet resistance.  Such a modification is within purview of a skilled artisan without undue experimentation.
Regarding claims 7 and 8 and 10, the prior art reference does not expressly teach the specific height or base width of the triangular cross section.  However, The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the 
Therefore, it would have been within purview of a skilled artisan at the time of the invention to select an appropriate width and height of the contacts to meet the instant requirements with a reasonable expectation of success.  The selected ranges necessarily encompass the transparency of the configuration of plurality of contacts as well, spacing, height, and width of base contributing to the transparency of the plurality of contacts.
	Response to Arguments
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive. Applicant argues that Shibata does not teach the connective members comprising colloidal silica with silver powder and notes that Shibata teaches silver powder as part of a conductive mixture with the colloidal silicon as part of an electrically insulative mixture (pages 4-5).
The Examiner respectfully notes that the instant claim does not require the reflective material to conductive or non-conductive and, as such, the conductivity of the outer layer is not commensurate in scope with the claim.  The contact serves as non-conductive and therefore meets the language of the claim as a whole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/Primary Examiner, Art Unit 1726